      Case 1:20-cv-00169 Document 44 Filed on 06/09/21 in TXSD Page 1 of 2
                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                  UNITED STATES DISTRICT COURT                                         June 09, 2021
                                   SOUTHERN DISTRICT OF TEXAS
                                                                                                    Nathan Ochsner, Clerk
                                     BROWNSVILLE DIVISION

APRIL M. FLORES,                                        §
                                                        §
         Plaintiff,                                     §
                                                        §
VS.                                                     §   CIVIL ACTION NO. 1:20-CV-169
                                                        §
THE CITY OF SAN BENITO, TEXAS, et al.,                  §
                                                        §
         Defendants.                                    §

                  ORDER ADOPTING REPORT AND RECOMMENDATION

        Plaintiff April M. Flores, as mother of Ricardo Trevino III and as the representative of his

estate, filed this lawsuit after police officers fatally shot Trevino following a vehicular chase.

Flores sued numerous law enforcement officers for unlawful seizure and use of excessive force,

and the City of San Benito and Cameron County for failure to train and supervise the officers.1

        San Benito police officers Victor Espitia, Jose Santos, Oscar Lara, and Manuel Alvarez filed

a partial motion to dismiss. (Doc. 11) All other defendants seek dismissal of all causes of action

against them. (San Benito Motion, Doc. 10; Cameron County and Constables Motion, Doc. 29)

        The Magistrate Judge issued a Report and Recommendation, recommending that all

claims against the City of San Benito and Cameron County be dismissed, and that some, but not

all of the causes of action against the law enforcement officers be dismissed. (Doc. 41) No party

filed objections. The Court finds no plain error in the Report and Recommendation.

        As a result, the Court ADOPTS the Report and Recommendation (Doc. 41).

        It is ORDERED that Defendant City of San Benito, Texas’ Rule 12 Motion to Dismiss

(Doc. 10) is GRANTED; and

        ORDERED that all of Plaintiff April M. Flores’s claims against the City of San Benito are

DISMISSED WITH PREJUDICE.

        It is also ORDERED that Defendants Victor Espitia, Jose Santos, Oscar Lara, and Manuel


1Though the Complaint refers to a cause of action for unlawful seizure, the Court agrees the allegations should be
construed as a false arrest claim. (Report and Recommendation, Doc. 41, 11)


1/2
      Case 1:20-cv-00169 Document 44 Filed on 06/09/21 in TXSD Page 2 of 2



Alvarez’s Motion for Partial Dismissal (Doc. 11) is GRANTED IN PART AND DENIED IN

PART;

       ORDERED that Plaintiff April M. Flores’s claims against Victor Espitia, Jose Santos,

Oscar Lara, and Manuel Alvarez for unlawful seizure/false arrest, for torts under the Texas

Constitution, and for punitive damages under Texas law are DISMISSED WITH PREJUDICE;

and

        ORDERED that Defendants Victor Espitia, Jose Santos, Oscar Lara, and Manuel

Alvarez’s Motion for Partial Dismissal (Doc. 11) is DENIED as to Plaintiff April M. Flores’s claims

for punitive damages under Section 1983.

       It is also ORDERED that Defendants Cameron County, Texas, Eddie Solis, and Jose

Angel Villarreal and Carlos Cordova’s 12(B)(1) & 12(B)(6) Motion to Dismiss Plaintiff’s Original

Complaint (Doc. 29) is GRANTED IN PART AND DENIED IN PART;

       ORDERED that all of Plaintiff April M. Flores’s causes of action against Cameron County

are DISMISSED WITH PREJUDICE;

       ORDERED that Plaintiff April M. Flores’s cause of action for unlawful seizure/false

arrest against Eddie Solis, Jose Angel Villarreal, and Carlos Cordova is DISMISSED WITH

PREJUDICE; and

       ORDERED that Plaintiff April M. Flores’s causes of action against Eddie Solis for

excessive force are DISMISSED WITH PREJUDICE.

       All other relief requested in Defendants Cameron County, Texas, Eddie Solis, Jose Angel

Villarreal, and Carlos Cordova’s 12(B)(1) & 12(B)(6) Motion to Dismiss Plaintiff’s Original

Complaint (Doc. 29) not expressly granted in this Order is DENIED.

       Signed on June 9, 2021.


                                                      ____________________________
                                                      Fernando Rodriguez, Jr.
                                                      United States District Judge




2/2
